Citation Nr: 0924150	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  08-19 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for left above-the-
knee amputation, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1940 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 Regional Office (RO) in 
Wichita, Kansas rating decision, which granted the Veteran's 
claim for increased rating, and assigned a 100 percent 
disability rating, effective May 3, 2007, and a 60 percent 
evaluation, effective September 1, 2007. 

In the Veteran's Notice of Disagreement, dated in June 2007, 
the Veteran appears to have raised a claim for total 
disability rating based on individual unemployability (TDIU).  
This claim was explicitly raised in the statement of the 
Veteran's representative, dated in May 2009.  This claim is 
not on appeal to the Board as it has never been considered by 
the RO.  Therefore, it is referred to the RO for proper 
development and consideration.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Veteran is seeking an increased rating for his left knee 
disability.  Initially, the Board notes the Veteran's claim 
for an increased rating for his service-connected left knee 
condition was received on April 5, 2007.  

As noted above, the RO in a May 2007 rating decision granted 
a temporary 100 percent disability rating under 38 C.F.R. 
§ 4.30 (2008) for surgical or other treatment necessitating 
convalescence, effective from May 3, 2007 to September 1, 
2007.  

The Board has considered whether the Veteran's statements and 
those of his representative suggest that they are actually 
seeking an extension of the temporary 100 percent disability 
rating for convalescence.  The Board concludes they are not, 
but instead they are seeking an increased schedular rating on 
and after September 1, 2007.  

In fact, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
Court was presented with the question of whether it is 
appropriate to apply staged ratings when assigning an 
increased rating.  In answering this question in the 
affirmative, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  In reaching its conclusion, the Court 
observed that when a claim for an increased rating is 
granted, the effective date assigned may be up to one year 
prior to the date that the application for increase was 
received if it is factually ascertainable that an increase in 
disability had occurred within that time frame.  See 38 
U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim. 

In this case, the Veteran filed a formal claim for an 
increased rating for his service-connected disability on 
April 5, 2007.  Therefore, the relevant time period is from 
April 5, 2006, to the present.

In any event, after a thorough review of the Veteran's claims 
folder, the Board has determined that additional development 
again is necessary prior to the adjudication of this claim. 

In this case, the Veteran had a partial left leg amputation 
on May 7, 2007.  Under 38 C.F.R. § 4.71a, Diagnostic Codes 
(DCs) 5162 and 5163 (2008), amputation of the thigh when at 
the middle or lower thirds of the femur or amputation of a 
leg with a defective stump and thigh amputation recommended, 
a 60 percent rating is warranted.  The next higher rating, 80 
percent, requires an amputation of a lower extremity at the 
upper third of the thigh, with the point of amputation at or 
above a point one-third of the distance from the perineum to 
the knee joint, measured from the perineum.  38 C.F.R. § 
4.71a, DC 5161 (2008). 
 
The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 
 
The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).  

Here, the claims file indicates the Veteran has not been 
afforded a VA examination since filing his claim for an 
increased rating in April 2007 and his May 2007 surgery noted 
above.  The RO's May 2007 rating decision was based on the 
available treatment records documenting the Veteran's above-
the-knee amputation.  The Veteran and his representative, 
however, claim that his current condition warrants a rating 
greater than 60 percent as assigned.  Where there is evidence 
that the Veteran's condition has worsened since the last 
examination, a VA examination is necessary to evaluate the 
Veteran's current condition.  See Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  
As the last VA examination occurred before the Veteran's May 
2007 surgery, a new VA examination is warranted.

The Board acknowledges the amputation rule set forth in 
38 C.F.R. § 4.68 (2008), which provides that the combined 
rating for disabilities of an extremity shall not exceed the 
rating for the amputation at the elective level.  The Board 
notes, however, that there are circumstances under which the 
Veteran could be eligible to receive additional compensation 
benefits notwithstanding the amputation rule.  See, e.g., 
38 C.F.R. § 3.321(b)(1); Esteban v. Brown, 6 Vet. App. 259, 
262 (1994) (holding that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition).  Therefore, a VA examination is 
appropriate.

The Board observes that the claims file includes no VA or 
private treatment or hospital records after May 2007.  The RO 
should take this opportunity to obtain relevant treatment 
records from May 2007.

The Board also notes that during the pendency of this appeal, 
the Court of Appeals for Veterans' Claims (CAVC or Court) 
issued a decision that further explained the VA's duty to 
notify under § 5103(a) with respect to increased rating 
claims.  See Vazquez-Flores v. Peak, 22 Vet. App. 37 (2008).  
The RO should take the opportunity to send the Veteran a 
corrective VCAA letter specifically addressing the elements 
discussed in Vazquez-Flores. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide the Veteran notice of VA's 
duties to notify and assist compliant with 
the holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

2.  Obtain all medical records and 
hospitalization records for the Veteran's 
condition from the VAMC in Wichita, Kansas 
from May 2007 to the present.  Any 
negative responses should be documented in 
the file and the Veteran must be provided 
with an opportunity to provide such 
medical records.




3.  After completion of the above, 
schedule the Veteran for an appropriate 
examination for his left knee amputation.  
The complete claims folder must be 
provided to the examiner for review in 
conjunction with the examination, and the 
examiner must note that the claims folder 
has been reviewed.  The examiner should 
address all examination findings, 
including but not limited to, the location 
of the amputation and the length of the 
amputated thigh (measured from the 
perineum at the origin of the adductor 
tendons to the bony end of the stump).  
The examiner should also discuss any 
relevant findings with respect to the 
surrounding skin (including scars), bone, 
muscles, and circulation.  Appropriate 
diagnostic tests, to include x-rays, 
should be conducted.  The examiner should 
then render a diagnosis, specifically 
addressing whether the amputation was of 
the upper, middle, or lower third of the 
thigh; and, whether the level permits 
satisfactory prosthesis.  The report 
should also address any additional 
impairment of hip that the examiner 
believes to be related to the left knee 
amputation.

4.  After the above is complete, 
readjudicate the Veteran's claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



